UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-1119


ADDIE D. CAMPBELL,

                Plaintiff – Appellant,

          v.

CHESTER COUNTY SCHOOL DISTRICT,

                Defendant – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Cameron McGowan Currie, District
Judge. (0:09-cv-00411-CMC)


Submitted:   July 29, 2011              Decided:   September 15, 2011


Before GREGORY, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Addie D. Campbell, Appellant Pro Se.    Jasmine Rogers Drain,
Allen Dean Smith, CHILDS & HALLIGAN, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Addie D. Campbell appeals the district court’s order

adopting the magistrate judge’s report and recommendation and

granting    summary    judgment        for       Defendant   in    this    employment

discrimination action.          On appeal, we confine our review to the

issues raised in the Appellant’s brief.                    See 4th Cir. R. 34(b).

Because Campbell’s informal brief does not challenge the basis

for   the   district    court’s    disposition,         Campbell     has    forfeited

appellate review of the court’s order.                  Moreover, to the extent

Campbell seeks to raise new claims on appeal, those claims are

foreclosed by her failure to raise them in the district court.

Finally, to the extent Campbell seeks to raise an ineffective

assistance of counsel claim, the Sixth Amendment’s guarantee of

effective     assistance        does     not       apply     to    civil     actions.

Accordingly,    we     affirm    the     district       court’s     judgment.       We

dispense    with     oral   argument         because       the    facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                             2